The opinion of the court was delivered by
Hoyt, J.
This appeal presents but a single question: Were the provisions of the general law as to the assessment and collection of taxes in force at the time of the passage of the act incorporating the appellant, the city of North Yakima, so referred to in said act, as to make them a part thereof, so that a subsequent repeal of such provisions by a general law would not affect the same so far as their relations to such act of incorporation were concerned? In other words, did such act of incorporation have such specific reference to such general provisions as to make them a part thereof.
It is contended on the part of the appellants that such force must be given to the language of said act of incorporation. Appellants cite in support of their contention *221two California cases, in each, of which it was held that where it was provided in a special act of incorporation that anything in connection therewith should be done in accordance with the provisions of an act or section, that such act or section became to all intents and purposes a part of the special act, and so far as it relates to such special act would not be repealed by any subsequent act which did not in express terms refer to it as a part of the special act into which it was incorporated.
The principle established by these cases is undoubtedly sound, and we know of no authority to the contrary, but in our opinion it is not decisive of the question raised by this appeal as above suggested. In those cases the act or sections of the general law were expressly referred to as such, while in the 'case at bar there is no such express reference to any particular act or section.
By this act of incorporation it was provided only that certain things in connection with the levy and collection of taxes should be doné in accordance with the provisions of the existing law, and in some places the term used was that the act should be done in accordance with the pi-ovisions of the law now in force, or words to that effect. But in none of the references thus made was there any special act, section or provision of the general law set out or indicated. And taking all of such references and construing them together we feel compelled to hold that the legislature thereby intended simply to provide that such acts should be done in accordance with the provisions of the general law in force at the time of the doing thereof. In fact, if we take into consideration all of the expressions bearing upon the subject, it seems to us that such an intention on the part of the legislature sufficiently appears. And when we further take into consideration the fact that one of the main objects of providing that these acts should *222be done in accordance with the provisions of the general law, excepting so far as modified by the express provisions of the act of incorporation, was, so far as possible, to procure a uniform system applicable to all of the cities thus specially incorporated, such intention becomes so manifest that there is no escape therefrom. Any other construction would destroy such uniformity as between the different cities of the state without any reason whatever. If the provisions of any general law could properly be made applicable to one city they could probably as well be made applicable to all cities similarly situated, and if the general law in force at the time of the passage of the special act was of such a nature that the acts of the city could properly be governed thereby, it would follow almost as a matter of course that another general act upon the same subject matter and relating to the performance of the same duties could as well be made applicable thereto.
In our opinion, then, the references contained in the act of incorporation of said appellant must be taken to be to the general law in force at the time the tax was levied instead of to that in force at the time of incorporation. And such being the conclusion of the lower court the judgment rendered thereon must be affirmed.
Dunbar, C. J., and Scott, Anders and Stiles, JJ., concur.